DOOLING, J.
Appellant appeals from a judgment denying her petition for writ of mandate on the ground of res judicata.
Appellant is seeking a pension as the widow of a policeman. The basic facts will be found in Ellenberger v. City of Oakland, 59 Cal.App.2d 337 [139 P.2d 67], wherein the court affirmed a judgment denying her the same relief sought here. Since that decision appellant has sought to reopen the appeal in that case (Ellenberger v. City of Oakland, 76 Cal.App.2d 828 [174 P.2d 461]); filed a second petition for writ of mandate in the superior court in which a judgment adverse to her was affirmed on the grounds of res judicata and the running of the statute of limitations (Ellenberger v. Warren, 90 Cal.App.2d 785 [204 P.2d 115]); and sought some form of relief in the federal court (Ellenberger v. Warren, 199 F.2d 664).
In this proceeding appellant is again attempting to relitigate the same claim. We have every sympathy for appellant’s obviously sincere belief in the justice of her cause but there must be some finality to all litigation. Appellant appears in propria persona, as she has in all the later stages of this litigation, and she again attempts to charge fraud of various sorts against various persons. These charges are similar to those made and disposed of in Ellenberger v. City of Oakland, supra, 76 Cal.App.2d 828, and Ellenberger v. Warren, 90 Cal.App.2d 785 [204 P.2d 115]. The trial judge properly decided that the cause of action is concluded by the doctrine of res judicata.
Judgment affirmed.
Nourse, P. J., and Kaufman, J., concurred.
A petition for a rehearing was denied November 2, 1955, and appellant’s petition for a hearing by the Supreme Court was denied November 30, 1955.